Sheldon, J.
We cannot accept the plaintiff’s contention that the provisions of R. L. c. 102, § 51, apply only to loans secured by mortgage or pledge of personal property. That section is a codification of prior legislation, which began in St. 1888, c. 388. That act by its terms covered “all loans” thereafter contracted “for less than one thousand dollars,” and must of course be applied to all loans whether unsecured or secured in any manner whatever. St. 1890, c. 416, § 6, recognized St. 1888, c. 388, as still in force. By St. 1892, c. 428, § 1, the statute of 1888 was re*74enacted, with a reduction in the fee which lenders were allowed to charge for making papers. Other sections of the act of 1892 provided for the case of such loans secured by mortgage or pledge of personal property. But the first section of this later act was still left to apply to all loans, secured or unsecured. This was the manifest intention of the Legislature. And the same.construction must of course be given to the statute as codified in the Revised Laws, in spite of the title prefixed to § 47 of c. 102. The construction of a statute is not to be affected by verbal changes in a revision, unless that was plainly intended by the Legislature. Great Barrington v. Gibbons, 199 Mass. 527, 529. Much less can titles or headings prefixed to subdivisions of a chapter in a codification have such an effect.
It follows that while the original note given by the defendants to the plaintiff remained unpaid, they might have paid or tendered to their creditor the amount of the actual loan made to them, with interest at the rate of eighteen per cent a year and the additional sum of $5, after applying in reduction of the principal sum all payments which they had made in excess of that rate of interest. This would fully ha,ye discharged their indebtedness. But it was their personal privilege, to be availed of only at their election; their note was not an unlawful contract, nor was it invalid. Spofford v. State Loan Co. 208 Mass. 84. Reed v. Boston Loan Co. 160 Mass. 237. They did not exercise their statutory right, and the plaintiff sued them upon the note. They still might have discharged their indebtedness by making the same payment or tender (R. L. c. 102, § 51), with what legal costs had accrued, but they failed to do so. Instead thereof, as the jury have found and were warranted in finding, they chose to settle the action by paying a certain sum of money and giving the note now sued on. The •making of such a payment or tender was a condition precedent to the discharge of their liability under the statute. Without that, they remained liable upon their note, and it was right to order a verdict for the plaintiff.
But there was evidence that the money which they paid to the plaintiff when the former suit was settled and the present note was given included, besides what was demanded for the settlement of that suit, the sum of $45 for interest paid in advance upon the new note, that is, of course, until the note should become due. If so, *75the amount actually lent upon this note was only $450, and the defendants might have discharged their indebtedness by the payment or tender of this sum with the interest and expenses prescribed by the statute. But they did not choose to do this, and so cannot now complain of having been held to their bargain. As the verdict included only interest at the rate of six per cent from the date of the writ, they have not been subjected to the burden of any double interest.

Judgment on the verdict.